Case 1:14-cr-00629-ALC Document 95 Filed 09/03/21 Page tof3. .°.

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TTS eee eee ese eee ee eee eee ses eee x Toad
UNITED STATES OF AMERICA 2 FINAL ORDER OF FORFEITURE
-V,- : 14 Cr. 629 (ALC)
JOSEPH WASCHKO, .
Defendant.
occ e eee ceeeeeeeeeeeeeeeeeeeeeeeeees xX

WHEREAS, on or about April 5, 2019, this Court entered an Amended Preliminary
Order of Forfeiture as to Specific Property/Money Judgment (the “Order of Forfeiture”) (D.E. 85),
which ordered the forfeiture to the United States of all right, title and interest of JOSEPH
WASCHKO (the “Defendant” in the following property:
i. $2,901,267.01 in United States currency on deposit in Community
Bank Account 383010629363, held in the name of Care-Collect
LLC, seized on September 30, 2014;
il. $65,442.81 in United States currency on deposit in Community
Bank Account 3831929797 held in the name of Joseph and George
Waschko seized on September 30, 2014;
iii. 567 United States Postal Service money orders seized from the
defendant’s vehicle located at 36 Fairway Lane, Sugarloaf, PA
18249 by the United States Postal Service on June 12, 2014;
iv. 153 money orders seized from the defendant’s vehicle located at 36
Fairway Lane, Sugarloaf, PA 18249 by the United States Postal
Service on June 12, 2014; and
v. 57 personal checks seized from the defendant’s vehicle located at 36
Fairway Lane, Sugarloaf, PA 18249 by the United States Postal
Service on June 12, 2014;
(collectively, the “Specific Property”);
WHEREAS, the Order of Forfeiture directed the United States to publish, for at

least thirty (30) consecutive days, notice of the Order of Forfeiture, notice of the United States’

 
Case 1:14-cr-00629-ALC Document 95 Filed 09/03/21 Page 2 of 3

intent to dispose of the Specific Property, and the requirement that any person asserting a legal
interest in the Specific Property must file a petition with the Court in accordance with the
requirements of Title 21, United States Code, Sections 853(n)(2) and (3). The Order of Forfeiture
further stated that the United States could, to the extent practicable, provide direct written notice
to any person known to have an alleged interest in the Specific Property and as a substitute for
published notice as to those persons so notified;

WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(1), Rule
32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of
the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require
publication of a notice of forfeiture and of the Governments intent to dispose of the Specific
Property before the United States can have clear title to the Specific Property;

WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose
of the Specific Property was posted on an official government internet site (www.forfeiture.gov)
beginning on February 1, 2019, for thirty (30) consecutive days, through March 2, 2019, pursuant
to Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims and Asset
Forfeiture Actions and proof of such publication was filed with the Clerk of the Court on
September 2, 2021 (D.E. 92);

WHEREAS, thirty (30) days have expired since final publication of the Notice of
Forfeiture and no petitions or claims to contest the forfeiture of the Specific Property have been
filed;

WHEREAS, the Defendant is the only person and/or entity known by the

Government to have a potential interest the Specific Property; and

 
Case 1:14-cr-00629-ALC Document 95 Filed 09/03/21 Page 3 of 3

WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the
United States shall have clear title to any forfeited property if no petitions for a hearing to contest
the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as
set forth in Title 21, United States Code, Section 853(n)(2);

NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

1, All right, title and interest in the Specific Property is hereby forfeited and
vested in the United States of America, and shall be disposed of according to law.

2. Pursuant to Title 21, United States Code, Section 853(n)(7) the United
States of America shall and is hereby deemed to have clear title to the Specific Property.

3. The United States Marshals Service (or its designee) shall take possession
of the Specific Property and dispose of the same according to law, in accordance with Title 21,

United States Code, Section 853(h).

Dated: New York, New York
September 3, 2021

SO ORDERED: .
HONORABLE ANDREW L. CARTER JR.
UNITED STATES DISTRICT JUDGE

 
